Exhibit 10.7

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (the “Agreement”) is made this 10th day of October,
2011 by and between Global Brass & Copper, Inc. a Delaware corporation (the
“Company”), and Scott B. Hamilton (“Executive”).

RECITALS:

WHEREAS, Executive accepted employment to serve as General Counsel of the
Company reporting to the Chief Executive Officer (the “CEO”);

WHEREAS, the Company desires to assure the Executive that he will be paid a
severance benefit in the event his employment with the Company terminates under
certain circumstances and the parties intend this Severance Agreement to
evidence the severance arrangement between the Company and Executive which shall
supersede in its entirety any oral or written promise of severance made to the
Executive.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereby agree as follows.

ARTICLE I

Employment and Termination

 

1.01 At Will Employment. Executive shall be and continue as an at will employee
of the Company. The Executive shall be entitled to receive such compensation and
benefits as the Board and management of the Company shall determine appropriate
from time to time, subject to the rights that may be created in the Executive
under the definition of Good Reason below. This Agreement is not a contract of
employment and shall not be interpreted to change the Executive’s status as an
employee at will of the Company. The purpose of this Agreement is to provide for
payment of severance amounts in the event the Executive’s employment with the
Company terminates under the specific terms and conditions set forth herein.

 

1.02

Severance. In the event of the occurrence of any Triggering Event (as
hereinafter defined), and subject to Executive’s execution, delivery and
nonrevocation of the general waiver and release of claims substantially in the
form attached as Exhibit A hereto within fifty-five (55) days following a
Triggering Event (the “Release Condition”), (A) the Company shall provide to
Executive a lump sum severance payment (the “Severance Payment”) in immediately
available funds in an amount equal to the sum of (i) one year of base pay at the
highest rate of base salary payable to the Executive during the one year period
immediately prior to the Triggering Event and (ii) the higher of (x) the Target
Amount for the Executive



--------------------------------------------------------------------------------

  for the Performance Period (as such terms are defined under the Global Brass &
Copper, Inc. Incentive Compensation Plan (the “Bonus Plan”) in which the last
day of employment occurs, (y) the annual bonus of the Executive averaged for the
three years immediately prior to the year in which the last day of employment
occurs and (z) the amount set forth on Exhibit B and (B) the Company will cause
to be provided to the Executive coverage under or equal in value to the Company’
health plan, dental plan and life insurance plan and coverage to each dependent
of the Executive covered under the health plan and dental plan immediately prior
to the Triggering Event on the same terms and conditions as the Company provides
such coverages to active employees and dependants and at a cost to the Executive
per period of coverage equal to the periodic contribution amount charged to
active employees for a period of one year or, if earlier, until the Executive
secures comparable coverages under comparable terms and conditions under a
successor employer’s health, dental and life plans. If the Executive has not
secured comparable coverage under a successor employer’s health plan at the end
of one year, the Executive’s rights under COBRA shall begin upon the loss of
coverage after the one year continuation described in the preceding sentence.
Payments and benefits of amounts which do not constitute nonqualified deferred
compensation and are not subject to Section 409A (as defined below) shall
commence five (5) days after the Release Condition is satisfied and payments and
benefits which are subject to Section 409A shall commence on the 60th day after
termination of employment (subject to further delay, if required pursuant to
Section 3.11(b) below) provided that the Release Condition is satisfied. This
severance payment and benefits shall be in lieu of any other severance payments
or benefits available under the previously executed letter agreement or any
severance policy or procedure of the Company. The severance amount shall be in
lieu of and satisfaction of any amount otherwise payable under the Bonus Plan.

 

1.03 Accrued Payments. In addition to the Severance Payment, Executive shall be
entitled to receive as soon as practicable, and in all events within 30 days
following the date of the Triggering Event, (i) payment of any accrued but
unpaid base salary and any accrued and unreimbursed business expenses in
accordance with Company policy in each case accrued or incurred through the date
of the Triggering Event, (ii) any payments, benefits or entitlements that are
vested, fully and unconditionally earned pursuant to any Company plan, policy,
program or arrangement or other agreement, other than those providing for
severance, separation pay or salary continuation payments or benefits
(collectively, the “Accrued Payments”).

 

1.04 Triggering Event. A Triggering Event shall be deemed to occur if the
Company terminates the Executive’s employment with the Company without Cause or
the Executive resigns for Good Reason.



--------------------------------------------------------------------------------

1.05 Termination by the Company for Cause. For purposes of this Agreement,
“Cause” shall mean (i) failure or refusal to perform the Executive’s duties as
General Counsel of the Company after written notice from the CEO; (ii) willful
misconduct or gross negligence in the performance of Executive’s duties to
Company that has an adverse effect on the Company after receipt of at least one
warning from the Company; (iii) intentional breach of a written covenant with or
written policy of the Company relating to the use and preservation of
intellectual property and/or confidentiality; (iv) being impaired by or under
the influence of alcohol, illegal drugs or controlled substances while working
or while on the property of the Company or any of its affiliated entities;
(v) conviction of or plea of nolo contendre to a felony; or (vi) dishonest,
disloyal or illegal conduct or gross misconduct which materially and adversely
affects Executive’s performance or the reputation or business of the Company (it
being agreed that a petty offense or a violation of the motor vehicle code shall
not constitute Cause) provided, however, that prior to the determination that
“Cause” under clause (i), (ii), (iii), (iv) or (vi) of this Section 1.05 has
occurred, the Board shall (x) provide to the Executive in writing, in reasonable
detail, the reasons for the determination that such “Cause” exists, (y) afford
the Executive a thirty (30) day opportunity to remedy any such breach, if such
breach is capable of being remedied during such 30 day period, and (z) provide
Executive an opportunity to be heard prior to the final decision to terminate
the Executive’s employment hereunder for such “Cause”. Notwithstanding the
preceding sentence, the Board may terminate Executive without any advance
notification if the “Cause” event is incapable of reasonably prompt cure or if
the Board determines that its fiduciary duty requires such termination. The
Board shall make any decision that “Cause” exists in good faith. For purposes of
this Agreement, no act or failure to act on the Executive’s part shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that her/his action or omission was in
the best interests of the Company or any successor or affiliate. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advice of counsel for the Company, or any
successor or affiliate, shall be conclusively presumed to be done, or omitted to
be done, in good faith and in the best interests of the Company, or any
successor or affiliate thereof.

 

1.06 Resignation by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean any of the following without the Executive’s
prior written consent: (i) any change in title or reporting relationship that
does not reasonably constitute a promotion; (ii) assignment of duties materially
and adversely inconsistent with the Executive’s position as General Counsel of
the Company and which results in a material diminution in such position,
authority, duties or responsibilities as herein contemplated; (iii) any material
diminution in base salary, bonus opportunity or benefits; (iv) any requirement
that the Executive relocate his principal residence from his principal residence
on the date hereof; or (v) John H. Walker ceases to be CEO for any reason;
provided, however, that in each case the Company, has failed to cure the
applicable circumstance within 30 days following written notice from Executive;
and provided, further, that Executive must provide written notice of events
claimed to constitute Good Reason within 60 days of the initial occurrence of
such events. Executive shall not be entitled to terminate his employment for
Good Reason with respect to specified events unless Executive tenders
resignation for Good Reason within 30 days of the Company’s failure to cure.



--------------------------------------------------------------------------------

1.07 Resignation from Other Positions on Termination. Executive acknowledges and
agrees that effective as of the date of the Triggering Event, Executive shall be
deemed to have resigned from any and all titles, positions and appointments
Executive holds in the Company, or any of their subsidiaries or affiliates,
whether as an officer, director, or employee, consultant, independent contract
or otherwise. Executive agrees to execute such documents as the Company in its
sole discretion, shall reasonably deem necessary to effect such resignations.

ARTICLE II

Executive’s Covenants and Agreements

In addition to any obligations the Executive may have with respect to the
following subject matter under and covenant to or policy of the Company in
effect on the date of the Employee’s termination of employment, the Executive
agrees to the promises set forth in Sections 2.01, 2.02 and 2.03 as follows.

 

2.01 Confidentiality. During the term of this Agreement and continuing for a
period of five (5) years subsequent to the expiration or termination of this
Agreement, Executive shall maintain in the strictest confidence any and all
information regarding the Company, and its affiliated organizations, regarding
their methods of operations; contracts and agreements; financial information and
financial statements; vendor, customer and marketing information and lists;
policies and procedures; personnel, employment practices and conditions;
marketing and strategic plans and initiatives; customer and supplier
relationships; prices and contracts; price structure; cost structure; and any
and all other information obtained directly or indirectly by Executive deemed by
the Company or its affiliated organizations to be confidential (all of the
foregoing shall be identified hereinafter as “Confidential Information”).
Executive shall not disclose any portion of Confidential Information without the
prior written consent of the Company. Executive shall limit his use of
Confidential Information to the performance of his duties, responsibilities, and
obligations pursuant to this Agreement and for no other purpose. Upon the
termination of Executive’s employment with the Company, Executive shall promptly
deliver to the Company all Confidential Information and correspondence,
drawings, blueprints, manuals, letters, notes, notebooks, reports, flow-charts,
programs, proposals and any other written documents containing Confidential
Information.

 

2.02 Loyalty. Executive shall act with diligence and fidelity to the best of
Executive’s ability in furtherance of the best interests of the Company and its
affiliated organizations. During the term of Executive’s employment with the
Company, or its affiliated organizations, including all extensions and renewals,
and for a period of twenty-four (24) months thereafter, Executive shall not
directly or indirectly



--------------------------------------------------------------------------------

  recruit, persuade, or encourage employees, vendors, customers, or any other
parties maintaining relationships with the Company or its affiliated
organizations to terminate or modify their relationship in any way that would be
detrimental to the Company or its affiliated organizations.

 

2.03 Noncompetition. During the term of Executive’s employment with the Company,
or its affiliated organizations, including all extensions and renewals, and for
a period of twelve (12) months thereafter, Executive shall not provide services,
directly or indirectly, as an Executive, principal, partner, contractor,
consultant, director, officer, shareholder, or otherwise to any business entity
that competes with the Company in any of the principal markets in which the
Company markets its products.

 

2.04 Consideration and Acknowledgements. Executive agrees that this Article II
has been negotiated on an arms-length basis between the parties and represents
material consideration relative to this Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily after being
given the opportunity to consult with independent counsel and has given careful
consideration to the restraints imposed upon Executive by this Agreement, and is
necessary for the protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company, and
its subsidiaries and affiliates now existing or to be developed in the future.
Executive expressly acknowledges and agrees that each restraint imposed by this
Agreement is reasonable with respect to subject matter, time period and
geographical area and Executive’s experience and capabilities are such that
Executive has other opportunities to earn a livelihood and adequate means of
support for Executive and Executive’s dependents while complying with the
restrictive covenants contained in Sections 2.01, 2.02 and 2.03.

 

2.05 Nondisparagement. Executive shall not, whether in writing or orally,
malign, denigrate or disparage the Company or its respective subsidiaries,
affiliates, predecessors or successors, or any of the current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, with respect to any of their respective
past or present activities, or otherwise publish (whether in writing or orally)
statements that tend to portray any of the aforementioned parties in an
unfavorable light. Nothing in this Section 2.05 shall or shall be deemed to
prevent or impair Executive from pleading or testifying, to the extent that he
reasonably believes his pleadings or testimony to be true, in any legal or
administrative proceeding if such testimony is compelled or requested, or from
otherwise complying with legal requirements.



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

 

3.01 Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstance shall to any extent be held invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall, notwithstanding said invalidity, remain valid
and enforceable to the fullest extent permitted by law.

 

3.02 Entire Agreement/Amendment. This Agreement represents the entire agreement
of the parties and supersedes all prior agreements and understandings, whether
verbal or written, concerning severance compensation to be paid on or after the
Executive’s termination of employment. This Agreement may be amended only by a
written agreement signed by both parties. For the avoidance of doubt, this
Agreement does not supersede the Halkos Holdings, LLC, Executive Equity Plan
(the “Equity Plan”) or agreements executed in connection with the Equity Plan
and the Executive shall have any rights he may have under the Equity Plan and
agreements executed in connection with the Equity Plan.

 

3.03 Employer’s Remedies upon Breach. Executive acknowledges that the Company’s
remedy at law for a breach by Executive of the provisions of the Agreement,
including, but not limited to Article II hereof, will be inadequate.
Accordingly, in the event of the breach or threatened breach by Executive of the
provisions of this Agreement, including, but not limited to Article II hereof,
the Company shall be entitled to injunctive relief in addition to any other
remedy it may have.

 

3.04 Release and Waiver. Notwithstanding any other provision of this Agreement
to the contrary, Executive acknowledges and agrees that any and all payments and
benefits, other than the Accrued Payments, are conditioned upon and subject to
the Executive’s satisfaction of the Release Condition.

 

3.05 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois. The parties hereto submit to
the in personam jurisdiction of the federal and state courts in the District or
county, respectively, in which Schaumburg, Illinois is situate and agree that
such courts shall be the sole and exclusive forum for the resolution of any
disputes between them.

 

3.06 Assignability. This Agreement is personal to the parties and may not be
assigned by either of the parties without the prior written consent of the other
party hereto.

 

3.07 Agreement Binding; Joint and Several Payment Obligations. This Agreement
shall be binding upon and inure to the benefit of Executive’s heirs, executors,
legal representatives, and permitted assigns and the successors and assigns of
the Company. The obligations to make payments under the circumstances described
in Article I shall be the joint and several obligations of the Company and each
of its affiliated organizations.



--------------------------------------------------------------------------------

3.08 Headings. The headings of this Agreement are for convenience of reference
only and shall not affect the construction or interpretation of any of the
provision hereof.

 

3.09 Waiver. No failure by either party to exercise any of such party’s rights
or remedies hereunder and no custom or practice at variance with the terms
hereof shall constitute a waiver or right to demand strict compliance with the
terms of this Agreement at any time.

 

3.10 Notices. Any notice provided for or concerning this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
by United States Certified Mail – Return Receipt Requested and postage prepaid,
addressed as follows:

To the Company:

Global Brass & Copper, Inc.

1901 N. Roselle Road, Suite 800

Schaumburg, IL 60195

Attention: Chief Executive Officer

Executive:

Scott B. Hamilton

[ADDRESS]

Either party may change its address for receipt of notices pursuant to this
Agreement by providing written notice of such change to the other party pursuant
to the provisions hereof.

 

3.11 Section 409A.

 

  (a) For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time. The parties intend that any amounts
payable hereunder that could constitute “deferred compensation” within the
meaning of Section 409A will be compliant with Section 409A. Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on or for the account of
Executive in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither the Company nor any of its Subsidiaries or
Affiliates shall have any obligation to indemnify or otherwise hold Executive
(or any beneficiary) harmless from any or all of such taxes or penalties.



--------------------------------------------------------------------------------

  (b) Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and Executive is not “disabled” within the meaning of
Section 409A(a)(2)(C), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s “separation from service” (as defined
in Section 409A) or, if earlier, Executive’s date of death. Following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest date permitted under Section 409A that is also a
business day. For purposes of Section 409A, each of the payments that may be
made under Section 1.02 are designated as separate payments for purposes of
Section 409A.

 

  (c) For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A,
references to “termination of employment” (and substantially similar phrases)
shall be interpreted and applied in a manner that is consistent with the
requirements of Section 409A.

 

  (d) To the extent that any reimbursements pursuant to this Agreement are
taxable to Executive, any such reimbursement payment due to Executive shall be
paid to Executive as promptly as practicable consistent with Company practice
following Executive’s appropriate itemization and substantiation of expenses
incurred, and in all events on or before the last day of Executive’s taxable
year following the taxable year in which the related expense was incurred. The
reimbursements pursuant to this Agreement are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Executive receives in any other taxable year.

 

3.12 Withholding; Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such federal, state, local, non-U.S. or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and date first above written.

GLOBAL BRASS & COPPER, INC.

 

By:

/s/ John H. Walker

Title:

CEO

EXECUTIVE:

 

/s/ Scott B. Hamilton

SCOTT B. HAMILTON



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE OF CLAIMS

In connection with the termination of employment of Scott B. Hamilton (the
“Executive”) by Global Brass & Copper, Inc. (the “Company”), pursuant to the
severance agreement between the Executive and the Company (the “Severance
Agreement”), the Executive agrees as follows:

1. Waiver and Release

 

  (a) As used in this Waiver and Release of Claims (this “Agreement”), the term
“claims” shall include all claims, covenants, warranties, promises,
undertakings, actions, suits, causes of action, obligations, debts, accounts,
attorneys’ fees, judgments, losses and liabilities, of whatsoever kind or
nature, both known and unknown, in law, equity or otherwise.

 

  (b) For and in consideration of the payments described in Section 1.02 of the
Severance Agreement, the Executive, for and on behalf of the Executive and the
Executive’s heirs, administrators, executors, and assigns, effective the
Effective Date (as defined below), does fully and forever waive and release,
remise and discharge the Company, its direct and indirect parents, subsidiaries
and affiliates, their predecessors and successors and assigns, together with the
respective officers, directors, partners, shareholders, employees, members, and
agents of the foregoing (collectively, the “Group”) from any and all claims
which the Executive had, may have had, or now has against the Company, the
Group, collectively or any member of the Group individually, for or by reason of
any matter, cause or thing whatsoever, including but not limited to any claim
arising out of or attributable to the Executive’s employment or the termination
of the Executive’s employment with the Company, and also including but not
limited to claims of breach of contract, wrongful termination, unjust dismissal,
defamation, libel or slander, or under any federal, state or local law dealing
with discrimination based on age, race, sex, national origin, handicap,
religion, disability or sexual preference. This release of claims includes, but
is not limited to, all claims arising under the Age Discrimination in Employment
Act of 1967, Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Civil Rights Act of 1991, the Family Medical Leave Act, the Equal Pay
Act, the New York Human Rights Law, the New York City Administrative Code, the
Illinois or Ohio human relations act and all other federal, state and local
labor and anti-discrimination laws, the common law and any other purported
restriction on an employer’s right to terminate the employment of employees.



--------------------------------------------------------------------------------

  (c) The Executive specifically releases all claims against the Group and each
member thereof under the Age Discrimination in Employment Act of 1967 (the
“ADEA”) relating to the Executive’s employment and its termination.

 

  (d) The Executive represents that the Executive has not filed or permitted to
be filed against the Group, any member of the Group individually or the Group
collectively, any lawsuit, complaint, charge, proceeding or the like, before any
local, state or federal agency, court or other body (each, a “Proceeding”), and
the Executive covenants and agrees that the Executive will not do so at any time
hereafter with respect to the subject matter of this Agreement and claims
released pursuant to this Agreement (including, without limitation, any claims
relating to the termination of the Executive’s employment), except (i) as may be
necessary to enforce this Agreement, (ii) to obtain benefits described in or
granted under this Agreement, (iii) to seek a determination of the validity of
the waiver of the Executive’s rights under the ADEA, or (iv) initiate or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Except as otherwise provided in the preceding
sentence, (x) the Executive will not initiate or cause to be initiated on the
Executive’s behalf any Proceeding, and will not participate (except as required
by law) in any Proceeding of any nature or description against any member of the
Group individually or the Group collectively that in any way involves the
allegations and facts that the Executive could have raised against any member of
the Group individually or the Group collectively as of the date hereof and
(y) the Executive waives any right the Executive may have to benefit in any
manner from any relief (monetary or otherwise) arising out of any Proceeding.

2. Acknowledgment of Consideration. The Executive is specifically agreeing to
the terms of this release because the Company has agreed to pay the Executive
money and other benefits to which the Executive was not otherwise entitled under
the Company’s policies or under the Severance Agreement (in the absence of
providing this release). The Company has agreed to provide this money and other
benefits because of the Executive’s agreement to accept it in full settlement of
all possible claims the Executive might have or ever had, and because of the
Executive’s execution of this Agreement.

3. Acknowledgments Relating to Waiver and Release; Revocation Period. The
Executive acknowledges that the Executive has read this Agreement in its
entirety, fully understands its meaning and is executing this Agreement
voluntarily and of the Executive’s own free will with full knowledge of its
significance. The Executive acknowledges and warrants that the Executive has
been advised by the Company to consult with an attorney prior to executing this
Agreement. The offer to accept the terms of the Agreement is open for forty five
(45) days from the date the Executive receives the Agreement. The Executive
shall have the right to revoke this Agreement for a period of seven days
following the Executive’s execution of this Agreement, by giving written notice
of such revocation to the Company. This Agreement shall not become effective
until the eighth day following the Executive’s execution of it (the “Effective
Date”).



--------------------------------------------------------------------------------

4. Remedies. The Executive understands and agrees that if the Executive breaches
any provisions of this Agreement, in addition to any other legal or equitable
remedy the Company may have, the Company shall be entitled to cease making any
payments or providing any benefits to the Executive under Section 1.02 of the
Severance Agreement, and the Executive shall reimburse the Company for all its
reasonable attorneys’ fees and costs incurred by it arising out of any such
breach. The remedies set forth in this paragraph shall not apply to any
challenge to the validity of the waiver and release of the Executive’s rights
under the ADEA. In the event the Executive challenges the validity of the waiver
and release of the Executive’s rights under the ADEA, then the Company’s right
to attorneys’ fees and costs shall be governed by the provisions of the ADEA, so
that the Company may recover such fees and costs if the lawsuit is brought by
the Executive in bad faith. Any such action permitted to the Company by this
paragraph, however, shall not affect or impair any of the Executive’s
obligations under this Agreement, including without limitation, the release of
claims in paragraph 1 hereof. The Executive further agrees that nothing herein
shall preclude the Company from recovering attorneys’ fees, costs or any other
remedies specifically authorized under applicable law.

5. No Admission. Nothing herein shall be deemed to constitute an admission of
wrongdoing by the Company or any member of the Group. Neither this Agreement nor
any of its terms shall be used as an admission or introduced as evidence as to
any issue of law or fact in any proceeding, suit or action, other than an action
to enforce this Agreement.

6. Governing Law. The terms of this Agreement and all rights and obligations of
the parties hereto, including its enforcement, shall be interpreted and governed
by the laws of the State of Illinois without regard to the principles of
conflicts of laws of the State of Illinois or those of any other jurisdiction
which could cause the application of the laws of any jurisdiction other than the
State of Illinois.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the day
and year set forth opposite the Executive’s signature below.

 

 

DATE

 

Scott B. Hamilton



--------------------------------------------------------------------------------

Exhibit B

$0